     Case 1:21-cv-00728-EGB Document 7 Filed 03/11/21 Page 1 of 2




     In the United States Court of Federal Claims
                                  No. 21-728C
                            (Filed: March 11, 2021)

***************************

ELLEN BIRSNER,

                      Plaintiff,

v.

THE UNITED STATES,

                      Defendant.

***************************

                                   ORDER

        Plaintiff, appearing pro se, filed a complaint on January 8, 2021. The
complaint generally alleges that a large amount of fraud occurred during the
2020 Presidential Election. Plaintiff claims, among other things, that
“[b]allots were pulled out of suitcases” and “truck drivers were given pallets
of completed ballots to bring from [New York] to [Pennsylvania].” Compl.
at 2. Plaintiff asks this court to “[s]top the pending certification of Joe Biden
as [P]resident… until all of the fraud allegations… have been fully and
honestly investigated.” Id. at 3. Defendant has not yet responded to the
complaint, but we need not wait for an answer because it is obvious on the
face of the complaint that this court lacks jurisdiction.

        A plaintiff, even when proceeding pro se, must demonstrate that the
court has jurisdiction over his claim. Reynolds v. Army & Air Force
Exchange Serv., 846 F.2d 746, 748 (Fed. Cir. 1988). “If the court determines
at any time that it lacks subject-matter jurisdiction, the court must dismiss
the action.” Rule 12(h)(3) of the Rules of the United States Court of Federal
Claims. This court has jurisdiction under the Tucker Act to adjudicate claims
for monetary relief against the United States in cases not sounding in tort. 28
U.S.C. § 1491(a)(1) (2018). To invoke our jurisdiction, plaintiff must assert
                                       2
  Case 1:21-cv-00728-EGB Document 7 Filed 03/11/21 Page 2 of 2




a claim regarding some violation of a money-mandating law or contract
provision. Fisher v. United States, 402 F.3d 1167, 1173 (Fed. Cir. 2005). “A
statute or regulation is money-mandating… if it ‘can fairly be interpreted as
mandating compensation for damages sustained as a result of the breach of
the duties [it] impose[s].’” Id. (quoting United States v. Mitchell, 463 U.S.
206, 219 (1983)). This court also “has no power ‘to grant affirmative non-
monetary relief unless it is tied and subordinate to a money judgment.’”
James v. Caldera, 159 F.3d 573, 580 (Fed. Cir. 1998) (quoting Austin v.
United States, 206 Ct. Cl. 719, 723 (1975)).

        We lack jurisdiction over plaintiff’s claims. The complaint neither
cites any money-mandating statute nor otherwise pleads facts that might give
rise to such a claim. Further, the request for injunctive relief is beyond our
reach because it is not tied to an action for money damages. Accordingly,
the Clerk of Court is directed to dismiss the complaint for lack of jurisdiction
and to enter judgment accordingly.



                                           s/Eric G. Bruggink
                                           ERIC G. BRUGGINK
                                           Senior Judge




                                       3
